Case: 2:20-cv-02270-MHW-CMV Doc #: 28 Filed: 06/15/21 Page: 1 of 9 PAGEID #: 3189




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 DARRELL E. HILL,

                        Plaintiff,

        v.                                         Civil Action 2:20-cv-2270
                                                   Judge Michael H. Watson
                                                   Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.




                            REPORT AND RECOMMENDATION

       Plaintiff, Darrell E. Hill (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for Social Security Supplemental Security Income benefits. This matter is before the

Court on Plaintiff’s Motion to Remand (ECF No. 23), the Commissioner’s Memorandum in

Opposition (ECF No. 26), Plaintiff’s Reply Memorandum (ECF No. 27), and the administrative

record (ECF No. 15). For the reasons that follow, it is RECOMMENDED that the Court

REVERSE the Commissioner of Social Security’s non-disability finding and REMAND this

case to the Commissioner and the ALJ under Sentence Four of § 405(g) for further consideration

consistent with this Report and Recommendation.

                                     I.     BACKGROUND

       Plaintiff filed his application for Title XVI Supplemental Security Income Benefits on

November 23, 2015, alleging that he had been disabled since November 30, 1995. (R. 212.) On

April 13, 2018, following administrative denials of Plaintiff’s application initially and on
Case: 2:20-cv-02270-MHW-CMV Doc #: 28 Filed: 06/15/21 Page: 2 of 9 PAGEID #: 3190




reconsideration, Administrative Law Judge Christopher S. Tindale (the “ALJ”) held a hearing.

(Id. at 55–64.) The ALJ continued that hearing to allow Plaintiff more time to find an attorney.

(Id. at 58.) The ALJ held a second hearing on February 1, 2019. (Id. at 34–54.) Plaintiff,

represented by counsel, appeared and testified. (Id.) Vocational expert Karen Schneider (the

“VE”) also appeared and testified at the hearing. (Id.) On February 27, 2019, the ALJ issued a

decision finding that Plaintiff was not disabled within the meaning of the Social Security Act.

(Id. at 15–27.) On March 10, 2020, the Appeals Council denied Plaintiff’s request for review

and adopted the ALJ’s decision as the Commissioner’s final decision. (Id. at 1–3.) Plaintiff then

timely commenced the instant action. (ECF No. 1.)

       After Plaintiff filed his Statement of Errors (ECF No. 18) and the Commissioner filed a

Memorandum in Opposition (ECF No. 19), the Court discovered that the ALJ had relied, in part,

on the medical records of an individual other than Plaintiff (“Other Patient”) and brought the

issue to the parties’ attention. Cf. Hargrove v. Astrue, No. CIV.A. 1:10-0061, 2010 WL

5071071, at *4 (M.D. Tenn. Dec. 7, 2010), report and recommendation adopted, No. 1:10-0061,

2011 WL 719651 (M.D. Tenn. Feb. 22, 2011) (sua sponte raising the issue of the claimant’s

submission of and the ALJ’s reliance upon records that were from another patient). Plaintiff then

filed the subject Motion to Remand. (ECF No. 23.) Plaintiff contends that remand is required

because the ALJ relied upon Other Patient’s medical records to support his conclusions

regarding Plaintiff’s failure to satisfy the “Paragraph B criteria” in relation to the step-three

Listing analysis and in crafting Plaintiff’s residual functional capacity (“RFC”) at step four.

Plaintiff submits that it is not possible to know what conclusion the ALJ would have reached had

the ALJ considered only Plaintiff’s medical records, and therefore it is impossible for this Court

to determine whether the ALJ’s non-disability finding was supported by substantial evidence.



                                                   2
Case: 2:20-cv-02270-MHW-CMV Doc #: 28 Filed: 06/15/21 Page: 3 of 9 PAGEID #: 3191




(Id. at 5.) The Commissioner, who had made multiple references to Other Patient’s medical

records in the Memorandum in Opposition to Plaintiff’s Statement of Errors, contends the error

by the ALJ was harmless, and filed a “corrected” certified administrative record on February 5,

2021, that omits the medical records pertaining to Other Patient. (ECF Nos. 21, 26.)

                                   II.   THE ALJ’S DECISION

         On February 22, 2019, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (R. 15–27.) At step one of the sequential

evaluation process, 1 the ALJ found that Plaintiff had not engaged in substantial gainful activity

since his application date. (Id. at 17.) At step two, the ALJ found that Plaintiff had the severe

impairments of disorders of the spine, migraines, mood disorder, personality disorder, and post-

traumatic stress disorder. (Id.)

         At step three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled one of the Listings in 20 C.F.R. Part 404, Subpart P,



1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

    1.      Is the claimant engaged in substantial gainful activity?
    2.      Does the claimant suffer from one or more severe impairments?
    3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
            criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
            C.F.R. Subpart P, Appendix 1?
    4.      Considering the claimant’s residual functional capacity, can the claimant perform his
            or her past relevant work?
    5.      Considering the claimant’s age, education, past work experience, and residual
            functional capacity, can the claimant perform other work available in the national
            economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

                                                 3
Case: 2:20-cv-02270-MHW-CMV Doc #: 28 Filed: 06/15/21 Page: 4 of 9 PAGEID #: 3192




Appendix 1. (Id. at 18–20.) Of relevance to Plaintiff’s Motion to Remand, the ALJ arrived at

his step-three conclusion by relying in part on the medical records of Other Patient. (R. 18–19.)

Specifically, when considering the “Paragraph B” criteria for various mental health Listings, the

ALJ relied in part on Plaintiff’s church attendance to find that Plaintiff had only moderate

limitations in interacting with others and also in concentrating, persisting, or maintaining pace.

(Id.) However, the records reflecting church attendance were actually those of Other Patient.

(See id.)

        At step four of the sequential process, the ALJ set forth Plaintiff’s RFC as follows:

        [T]he claimant has the residual functional capacity to perform medium work as
        defined in 20 CFR 416.967(c) except for the following restrictions: He is limited
        to performing simple, routine tasks in a work environment free of fast production
        rate or pace work. He could have no contact with the public, occasional contact
        with supervisors and only occasional and superficial contact with coworkers, with
        superficial defined as no tandem tasks, no arbitration and no conflict resolution. He
        could tolerate only occasional changes in the work setting and only occasional
        decisionmaking.

(Id. at 20.) In explaining how he arrived at Plaintiff’s RFC, the ALJ acknowledged that “the

record documents extensive complaints and mental abnormalities.” (Id. at 24.) The ALJ

nevertheless concluded that the record did not support Plaintiff’s allegations relating to the

severity of his mental impairments, once again relying in part on a progress note from Other

Patient documenting a “euthymic mood.” (See id. (“In fact, records from March 2018

characterized the claimant’s mood as ‘euthymic.’” (internal citation to the record omitted).)

        At step five of the sequential process, the ALJ, relying on the VE’s testimony, found that

Plaintiff could make a successful adjustment to other work that existed in significant numbers in

the national economy. (Id. at 26–27.) The ALJ therefore concluded that Plaintiff was not

disabled under the Social Security Act. (Id. at 27.)




                                                 4
Case: 2:20-cv-02270-MHW-CMV Doc #: 28 Filed: 06/15/21 Page: 5 of 9 PAGEID #: 3193




                               III.    STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).

       Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to

that finding ‘even if there is substantial evidence in the record that would have supported an

opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the

substantial evidence standard, “a decision of the Commissioner will not be upheld where the

SSA fails to follow its own regulations and where that error prejudices a claimant on the merits

or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

746 (6th Cir. 2007).




                                                  5
Case: 2:20-cv-02270-MHW-CMV Doc #: 28 Filed: 06/15/21 Page: 6 of 9 PAGEID #: 3194




                                               IV.      ANALYSIS

         “Generally, where medical records belonging to others are found in a claimant’s file, the

error is harmless so long as the ALJ recognized that the records were not attributable to the

claimant, or substantial evidence still supports the ALJ’s determination despite the consideration

of third-party records.” Sims v. Soc. Sec. Comm’r, No. 18-13108, 2019 WL 7169248, at *5–6

(E.D. Mich. Nov. 22, 2019), report and recommendation adopted, 2019 WL 7067123 (E.D.

Mich. Dec. 23, 2019) (quoting Wyatt v. Colvin, 2015 WL 5012140, at *9 (S.D. W. Va. July 31,

2015) (collecting cases)). 2 “On the other hand, remand may be warranted where an ALJ

meaningfully relies on a medical record belonging to a person other than the claimant and that

reliance cannot be isolated from the ALJ’s ultimate decision.” Wyatt, 2015 WL 5012140, at *9.

Consistently, in cases where the incorrect evidence upon which the ALJ relies supports the RFC

limitations the ALJ opined such that the incorrect record’s deletion would only bolster the ALJ’s

non-disability finding, courts have declined to remand. See Sims, No. 18-13108, 2019 WL

7169248, at *5–6.; Wilson v. Comm’r of Soc. Sec., 280 F. App’x 456, 458–9 (6th Cir. 2008). But

where, as here, deletion of the erroneous records weakens support for the ALJ’s non-disability

finding and the court is unable discern whether the ALJ would have reached the same conclusion

in the absence of the erroneous records, the ALJ’s consideration of another patient’s records

requires remand. See Hargrove, 2011 WL 719651, at *4 (remanding where the ALJ relied, in




2
 Some trial courts have suggested that an ALJ’s failure to recognize the erroneous inclusion of another patient’s
medical records casts doubt on the thoroughness of the ALJ’s analysis as a whole. See, e.g., Salinas v. Comm’r of
Soc. Sec., No. 12-11614, 2013 WL 3699781, at *8 (E.D. Mich. July 12, 2013) (“Indeed, how can there be any
confidence whatsoever in a decision that is based on the wrong claimant? . . . [D]id [Plaintiff’s treating counselor]
record other clinical observations that were not provided to the ALJ? . . . How valid is an RFC that is based on the
records of a different claimant?”); see also Gannon v. Comm’r of Soc. Sec., No. 1:17CV02397, 2018 WL 4853331,
at *19 (N.D. Ohio Oct. 5, 2018) (remanding where the ALJ provided the “same exact reasons” for discounting the
opinion from a treating source as for discounting an opinion rendered for a patient other than the claimant that
erroneously been included as part of the record, explaining that this raises “several concerns regarding the reasoning
provided by the ALJ” for the opinion rendered by the source who had treated the claimant).

                                                          6
Case: 2:20-cv-02270-MHW-CMV Doc #: 28 Filed: 06/15/21 Page: 7 of 9 PAGEID #: 3195




part, upon medical records from a patient other than the claimant to discount credibility and the

ALJ was unable to determine whether the error was harmless).

       In this case, remand is required because in crafting Plaintiff’s RFC, the ALJ meaningfully

relied upon Other Patient’s records to conclude that the limitations attributable to Plaintiff’s

mental health impairments were not as severe as alleged and the undersigned is unable to

determine whether the ALJ would have made the same determinations in the absence of the

incorrect records. As set forth above, the ALJ acknowledged that “the record documents

extensive complaints and mental abnormalities.” (Id. at 24.) But the ALJ nevertheless

discounted Plaintiff’s allegations concerning the severity of his mental impairments, reasoning

that during “many examinations,” Plaintiff presented with “unremarkable psychological clinical

signs.” (Id.) Although the ALJ included record citations to several progress notes, the ALJ

found only one particular progress note worth discussion, and offered the following observation:

“In fact, records from March 2018 characterized the claimant’s mood as ‘euthymic.’” (See R. 24

(quoting from Other Patient’s records). But this treatment record that the ALJ quoted and relied

upon was Other Patient’s, not Plaintiff’s. Moreover, as discussed above, in assessing the severity

of Plaintiff’s limitations relating to interacting with others and concentrating, persisting, or

maintaining pace, the ALJ relied, in part, on Plaintiff’s church attendance. But again, it was

Other Patient’s, not Plaintiff’s treatment records that reflected church attendance.

       In summary, because the ALJ meaningfully relied upon treatment records from another

patient to conclude that Plaintiff’s mental-health limitations were not as severe as alleged and the

undersigned cannot determine whether the ALJ would have made the same findings in the

absence of the incorrect records, remand is required. This finding obviates the need to analyze




                                                  7
Case: 2:20-cv-02270-MHW-CMV Doc #: 28 Filed: 06/15/21 Page: 8 of 9 PAGEID #: 3196




and resolve Plaintiff’s remaining contentions of error. Nevertheless, on remand, the ALJ may

consider Plaintiff’s remaining assignments of error if appropriate.

                                       V.      DISPOSITION

       Due to the error outlined above, Plaintiff is entitled to an order remanding this case to the

Social Security Administration pursuant to Sentence Four of 42 U.S.C. § 405(g). The

undersigned therefore RECOMMENDS that the Court REVERSE the Commissioner of Social

Security’s non-disability finding and REMAND this case to the Commissioner and the ALJ

under Sentence Four of § 405(g) for further consideration consistent with this Report and

Recommendation.

                            VI.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                   8
Case: 2:20-cv-02270-MHW-CMV Doc #: 28 Filed: 06/15/21 Page: 9 of 9 PAGEID #: 3197




                                           /s/ Chelsey M. Vascura
                                           CHELSEY M. VASCURA
                                           UNITED STATES MAGISTRATE JUDGE




                                       9
